Citation Nr: 9921386	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-26 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than March 3, 1997, for 
a grant of a total rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1966 to November 
1971.  His decorations include the Vietnam Service Medal, the 
Vietnam Campaign Medal, and two overseas service bars.  

This appeal arises before the Board of Veterans' Appeals (Board) 
from a May 1997 rating decision of the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
in which entitlement to a total rating based on individual 
unemployability was granted, effective from March 4, 1997.  


REMAND

The veteran contends that an effective date earlier than March 4, 
1997, is warranted for the grant of a total rating based on 
individual unemployability.  Having reviewed the record, the 
Board has concluded that further evidentiary development must be 
conducted prior to adjudication of the claim on appeal.  

The record indicates that service connection has been granted for 
a single disability, schizophrenic disorder, undifferentiated 
type, which is currently evaluated as 70 percent disabling.  In 
addition, the record shows that a prior claim for a total rating 
based on individual unemployability was denied by the RO in June 
1994.  Thereafter, the June 1994 rating action became final as 
the veteran failed to perfect an appeal within the time specified 
by law. 

On March 4, 1997, a VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability) was received at 
the RO.  On that form, the veteran indicated that he had been 
under a doctor's care and/or hospitalized within the past 12 
months for his service-connected nervous disability, and it was 
noted that he receives monthly outpatient treatment from a Dr. 
Roberto Toro Soto.  
There is no indication from the record that the RO attempted to 
obtain the outpatient treatment records pertaining to the 
veteran's service-connected schizophrenic disorder for the period 
of 12 months prior to his claim.  In addition, the record does 
not show that the RO attempted to obtain records used by the 
Social Security Administration in determining the veteran's 
entitlement to disability benefits, although the record suggests 
that he is currently in receipt of such benefits.  

Therefore, both the veteran's outpatient treatment records (for 
the period for one year prior to the March 4, 1997 receipt of his 
VA Form 21-8940) and his Social Security Administration medical 
records will be sought on remand, as these records may provide 
information which is pertinent to a determination as to whether 
the claimed benefits are warranted.  

Accordingly, this claim is REMANDED for the following actions: 

1.  The RO should contact the veteran in 
order to request information as to the 
dates and location of any treatment he 
received for his service-connected 
psychiatric disorder for the period of one 
year prior to March 4, 1997, to include 
either VA or private sources.  Utilizing 
the information provided by the veteran, 
the RO should contact all named caregivers 
and facilities in order to request copies 
of the veteran's records for the specified 
time period.  In particular, the RO should 
contact Dr. Roberto Toro Soto, the 
veteran's treating physician, in order to 
request copies of the veteran's outpatient 
treatment records for the period of one 
year prior to March 4, 1997.  The RO should 
also request all copies of the veteran's 
treatment records for the same period from 
the San Juan VAMC.  In addition, the 
veteran should be notified that he may 
submit any pertinent treatment records 
which are in his possession.  All records 
obtained through these channels should be 
associated with the claims folder. 

2.  The RO should contact the Social 
Security Administration in order to request 
copies of the medical records used in 
determining the veteran's entitlement to 
social security disability benefits.  All 
documentation generated in conjunction with 
this request should be associated with the 
claims folder, to include the request 
letter and any response(s) which are 
received.  

3.  Upon completion of the foregoing, the 
RO should review the claims folder in order 
to determine whether all of the required 
evidentiary development has been completed 
to the fullest extent possible.  If not, 
corrective measures should be undertaken.  
If the required development is complete, 
the RO should readjudicate the veteran's 
claim based on all of the evidence which is 
now of record, in order to determine 
whether a favorable outcome is now 
warranted.  If the decision remains 
adverse, the RO should provide the veteran 
and his representative with a supplemental 
statement of the case along with an 
adequate period of time within which to 
respond thereto.  Thereafter, this claim 
should be returned to the Board for further 
action, as appropriate.  

4.  This claim must be afforded expeditious 
treatment by the RO.  The law requires that 
all claims that are remanded by the Board 
of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims 
for additional development or other 
appropriate action must be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 
1999) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases 
that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.

The purpose of this REMAND is to conduct further evidentiary 
development.  The Board intimates no opinion as to the ultimate 
outcome of the claim on appeal. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).










